DETAILED ACTION
This action is responsive to remarks and request for continued examination filed on 11/10/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 2, 8, 9, 11, 15, 16 are currently amended. Claims 1, 8 and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	Remarks & Arguments
Applicant argues that Yeh and Dupont don’t teach the feature of selecting a traversal path for pruning based on comparing a candidate list of paths with the schema of the knowledge graph because Yeh merely discloses developing its inference paths based on the knowledge graph itself rather than at least partially on a schema of a knowledge graph, and they don’t teach the new limitation of removing elements of the schema.
In response, Yeh teaches [0085]: determine a target type “schema element” specified or associated with the semantic tag (trigger) “relevant to historic queries” found in the user request; [0086-0087]: apply each of the applicable inference paths to an instance in the knowledge graph, and determine, for each instance reached (e.g., traversed) in knowledge graph 215 guided by the applicable inference path, whether a type of the instance matches a type of an end node of the applicable inference path; and [0088]: when an instance of knowledge graph 215 having a type matching a type of the end node of the applicable inference path is not reached, remove the inference path from consideration; and [0049]: not consider the nodes (i.e., instances and their types).
Hence the rejection of the claims under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8 and 15 recite:
“analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request; and 
generate a candidate list by selecting and including one or more candidate traversal paths included in the knowledge graph based on the analysis, wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node; 
determine historical knowledge graph schema elements from a schema used for creating the knowledge graph that are relevant to historical queries based on the analysis of the historical query patterns; 
compare the historical knowledge graph schema elements with the candidate list; 
select at least one traversal path from the candidate list for removal from the knowledge graph and the schema and wherein the removal is supported by the comparison; and 
remove one or more entity nodes or edges of the at least one candidate traversal paths from the knowledge graph and corresponding elements from the schema based on the comparison.”
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “memory”, “a processor”, “a non-transitory machine-readable medium” and “processing circuitry”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses mentally/manually with pen and paper, analyzing historical query patterns run on a knowledge graph based on a current query, determining and pruning candidate traversal paths from the knowledge graph based on comparison against a schema. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because:
The claims recite additional elements “memory”, “a processor”, “a non-transitory machine-readable medium” and “processing circuitry” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims recite additional element of “receive a query request” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea
Accordingly, claims 1, 8 and 15 are directed to an abstract idea.

Claims 1, 8 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “memory”, “a processor”, “a non-transitory machine-readable medium” and “processing circuitry” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the extra solution activity of “receive a query request” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 8 and 15 are not patent eligible.

Regarding dependent claims 2-7, 9-14 and 16-20: 
Claims 2, 9 and 16 recite “assign a relevance score to each of the candidate traversal paths in the candidate list; and remove the one or more entity nodes or edges of from the at least one candidate traversal paths from the knowledge graph and the corresponding elements from the schema when their respective relevance scores are below a predetermined threshold relevance score” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the paths in the candidate list, comparing scores to a threshold and pruning the knowledge graph and schema based on the comparison). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 3, 10 and 17 recite “determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the pruned knowledge graph and pruning the knowledge graph based on the comparison). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claims 4, 11 and 18 recite “analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and select the one or more candidate traversal paths determined to have been traversed less than a predetermined number of times” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper tally the number of times each candidate traversal paths have been traversed, compare to a threshold, and pruning the less traversed paths). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claims 5, 12 and 19 recite “analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and identify one or more traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper tally the number of times each candidate traversal paths have been traversed and compare to a threshold). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

Claims 6, 13 and 20 recite “compare the query request with historical query requests run on the knowledge graph; determine traversal paths run on the knowledge graph for the historical query requests; and calculate a centrality score for each entity node in the traversal paths” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper score the nodes along candidate traversal paths). 
Claims 6, 13 and 20 recite additional element of “receive a query request”, similar to the independent claims analyzed above, which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea This limitation simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).

Claims 7, 13 and 20 recite “determine a traversal path including entity nodes having highest centrality scores” which further elaborate on the process of pruning the knowledge graph. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper choose a path having the highest node scores). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 2-7, 9-14 and 16-20 are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US Publication No. 2015/0379414 A1), in view of Dupont (US Publication No. 2014/0096249 A1).
Claim 1:
Yeh teaches a knowledge graph system [Abstract: utilizing large-scale knowledge graphs for inference at scale] comprising memory for storing instructions and a processor in communication with the memory, wherein the processor, when executing the instructions [Fig. 1], is configured to:
receive a query request [0028, 0081: receive user query/request];
analyze historical query patterns run on a knowledge graph for previously received query results that are similar to the query request [Fig.2, 0035: “For each training example perform a depth-bounded breadth-first traversal of knowledge graph 275 to generate a set of instance-level paths ..."; Here the instance-level paths for training examples correspond to the historical query patterns as claimed; 0028, 0081: using the rule repository of inference paths “historical query patterns”, determine whether the user request has triggered one or more of the stored inference paths based on inference triggers “previously received query results” (e.g., tags or semantic relations denoting topics of interest) in the user request “query request”. The inference triggers may be stored at the rule repository]; and
generate a candidate list by selecting and including one or more candidate traversal paths included in the knowledge graph based on the analysis [0028, 0084: in response to a determination that one or more triggers have been found in the user request, determine and collect one or more inference paths associated with the found triggers from the rule repository], wherein a candidate traversal path is comprised of at least one candidate entity node and at least one candidate edge connected to the at least one candidate entity node [0025: an inference path may include one or more nodes (e.g., entities) connected by one or more edges (e.g., relations)];
determine historical knowledge graph schema elements from a schema used for creating the knowledge graph that are relevant to historical queries based on the analysis of the historical query patterns [0081: using the rule repository of inference paths “historical query patterns”, determine whether the user request has triggered one or more of the stored inference paths based on inference triggers “historical queries” (e.g., tags or semantic relations denoting topics of interest) in the user request. The inference triggers may be stored at the rule repository; 0031: the nodes of the knowledge graph represent entities and may be associated with corresponding types; 0085: determine a target type “schema element” associated with “relevant to” the semantic tag (trigger) “historical queries” found in the user request. Here the types teach the schema elements from a schema used for creating the knowledge graph, they are historical knowledge graph schema elements as the knowledge graph is already established and they were used when the knowledge graph was previously created]; 
compare the historical knowledge graph schema elements with the candidate list [0086-0087: apply each of the applicable inference paths to an instance in the knowledge graph, and determine, for each instance reached (e.g., traversed) in knowledge graph 215 guided by the applicable inference path, whether a type of the instance matches a type of an end node of the applicable inference path]; and
select at least one traversal path from the candidate list for removal from the knowledge graph and the schema and wherein the removal is supported by the comparison; and remove corresponding elements from the schema based on the comparison [0088: when an instance of knowledge graph 215 having a type matching a type of the end node of the applicable inference path is not reached, remove the inference path from consideration; 0049: not consider the nodes (i.e., instances and their types)].
Yeh does not teach remove one or more entity nodes or edges from the at least one candidate traversal paths from the knowledge graph based on the comparison.
Dupont teaches remove one or more entity nodes or edges from the at least one candidate traversal paths from the knowledge graph based on the comparison [0224: the model needs to be pruned over time. Prune, among other elements, the index, the item relationships (entity to instance, parent entity to child entity, etc.), and the actor and communication graph; 0252-0254: performs automatic pruning of the collection instances. This is done by assigning a pruning mode to any given collection instance, which is enforced by the scoping policies component. Predicate-based policy, for example a least-relevant-data-first pruning strategy enforces the predicate that data deemed the least relevant “comparison” to the matter or project at hand will be pruned].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeh’s determination and removal of inference paths with Dupont’s automatic pruning, as they are both directed to information modeling, and Dupont’s method allows Yeh to keep its data fresh and relevant [Dupont: 0252-0254].

Claim 2:
Yeh in view of Dupont teaches the knowledge graph system of claim 1, wherein the processor, when executing the instructions, is further configured to:
assign a relevance score to each of the candidate traversal paths in the candidate list [Yeh: 0039: score each instance level path based on preferences for strongly associated edge, frequently occurring edge sequences, and/or sorter path lengths]; and
remove candidate traversal paths from the knowledge graph and the corresponding elements from the schema when their respective relevance scores are below a predetermined threshold relevance score [Yeh: 0045: filter and/or otherwise remove instance level paths having a low score] [Dupont: 0224: the model needs to be pruned over time. Prune, among other elements, the index, the item relationships (entity to instance, parent entity to child entity, etc.), and the actor and communication graph; 0252-0254: performs automatic pruning of the collection instances. This is done by assigning a pruning mode to any given collection instance, which is enforced by the scoping policies component. Predicate-based policy, for example a least-relevant-data-first pruning strategy enforces the predicate that data deemed the least relevant “comparison” to the matter or project at hand will be pruned].  

Claim 3:
Yeh in view of Dupont teaches the knowledge graph system of claim 1, wherein the processor, when executing the instructions, is further configured to: determine an information gain calculation for a pruned knowledge graph compared to the knowledge graph, wherein the pruned knowledge graph has removed at least one candidate traversal path included in the candidate list; and remove the at least one candidate traversal path from the knowledge graph when the information gain calculation is above a predetermined threshold amount [Yeh: 0050: select instance-level paths that have a Z-score above the predetermined threshold].  

Claim 6:
Yeh in view of Dupont teaches the knowledge graph system of claim 1, the processor, when executing the instructions, is further configured to: receive the query request [Yeh: 0028, 0081: receive user query/request];
compare the query request with historical query requests run on the knowledge graph [Yeh: Fig.2, 0035: “For each training example perform a depth-bounded breadth-first traversal of knowledge graph 275 to generate a set of instance-level paths ..."; Here the instance-level paths for training examples correspond to the historical query patterns as claimed; 0028, 0081: using the rule repository of inference paths “historical query patterns”, determine whether the user request has triggered one or more of the stored inference paths based on inference triggers “historical query requests” (e.g., tags or semantic relations denoting topics of interest) in the user request “query request”. The inference triggers may be stored at the rule repository]; 
determine traversal paths run on the knowledge graph for the historical query requests [Yeh: 0028, 0084: in response to a determination that one or more triggers have been found in the user request, determine and collect one or more inference paths associated with the found triggers from the rule repository]; and 
calculate a centrality score for each entity node in the traversal paths [Yeh: 0050: select instance-level paths that have a Z-score above the predetermined threshold].  

Claim 7:
Yeh in view of Dupont teaches the knowledge graph system of claim 6, wherein the processor, when executing the instructions, is further configured to: determine a traversal path including entity nodes having highest centrality scores [Yeh: 0050: select instance-level paths that have a Z-score above the predetermined threshold].  

Claim 8:
Claim 8 recites “a knowledge graph pruning method” which comprises similar limitations as claim 1, and is rejected the same as claim 1.

Claim 15:
 Claim 15 recites similar limitations as claim 1, but for “a computing device comprising: a non-transitory machine-readable medium; and instructions stored on the machine-readable medium, the instructions [Fig. 1] configured to, when executed by processing circuitry, cause the processing circuitry to:” which is taught by Yeh [Fig. 1]. Limitations similar to those in claim 1 are rejected the same as claim 1.

Claims 9-10, 13-14, 16-17 and 20:
Claims 9-10, 13-14, 16-17 and 20 recite similar limitations as claims 2-3 and 6-7, and are rejected the same.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh and Dupont as applied to claims 1, 8 and 15 above, further in view of Dechu (US Publication No. 2018/0341684 A1).

Claim 4:
Yeh in view of Dupont teaches the knowledge graph system of claim 1.
Yeh in view of Dupont does not teach wherein the processor, when executing the instructions, is configured to: analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and select one or more candidate traversal paths determined to have been traversed less than a predetermined number of times.
Dechu teaches wherein the processor, when executing the instructions, is configured to: analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and select one or more candidate traversal paths determined to have been traversed less than a predetermined number of times [0002-0004, 0020, 0025, 0030: each of the edges may have an assigned weight which corresponds or is directly related to a traversal count. The weight may be computed based upon the traversal count which may represent the total number of dialogs that have traversed the associated path. if the weight of a path falls below a predetermined threshold the path may be removed from the model. For example, if a path is seldom or never traversed during dialogues, the path may be removed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the teachings of Yeh and Dupont with Dechu’s model maintenance based on path traversal count, as Yeh and Dechu are both directed to path recommendation based on a model, and Dechu allows the model to contain only the most relevant and up-to-date paths and models, thereby decreasing traversal time [Dechu: 0030].

Claim 5:
Yeh in view of Dupont teaches the knowledge graph system of claim 1.
Yeh in view of Dupont does not teach wherein the processor, when executing the instructions, is configured to: analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and identify one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph.
Dechu teaches wherein the processor, when executing the instructions, is configured to: analyze the historical query patterns by determining a number of times candidate traversal paths of the knowledge graph have been traversed for previously received query requests that are similar to the query request; and identify one or more candidate traversal paths determined to have been traversed more than a predetermined number of times for remaining in the knowledge graph [0002-0004, 0020, 0025, 0030: each of the edges may have an assigned weight which corresponds or is directly related to a traversal count. The weight may be computed based upon the traversal count which may represent the total number of dialogs that have traversed the associated path. if the weight of a path falls below a predetermined threshold the path may be removed from the model. For example, if a path is seldom or never traversed during dialogues, the path may be removed.  This allows the model to contain only the most relevant and up-to-date paths and models, thereby decreasing traversal time.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the teachings of Yeh and Dupont with Dechu’s model maintenance based on path traversal count, as Yeh and Dechu are both directed to path recommendation based on a model, and Dechu allows the model to contain only the most relevant and up-to-date paths and models, thereby decreasing traversal time [Dechu: 0030].

Claims 11-12 and 18-19:
Claims 11-12 and 18-19 recite similar limitations as claims 4-5, and are rejected the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTY KIM/
Examiner
Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169